Citation Nr: 0125722	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  98-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bronchitis due to 
exposure to asbestos.

2.  Entitlement to service connection for left arm 
disability.

3.  Entitlement to an increased evaluation of L5-S1 
spondylolisthesis, status post fusion, currently evaluated as 
10 percent disabling.

4.  Entitlement to a compensable evaluation of scar of right 
knee, residuals of laceration.  

5.  Entitlement to a compensable evaluation of hiatal hernia.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to January 
1984 and from December 1989 to March 1993.  This case came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  The veteran 
and his spouse appeared and presented testimony before the 
Board via a videoconference hearing in June 2001.

In several statements as well as hearing testimony, the 
veteran reported that accepted the 1994 rating decision, but 
that he filed another claim in 1995, and that the RO, in a 
January 1996 letter, advised that the claim for compensation 
was under consideration.  However, there is no record of such 
claim in his claims folder before the Board.  Pursuant to 38 
U.S.C.A. § 7105(a), a request for appellate review by the 
Board of a decision by the RO is initiated by a Notice of 
Disagreement and completed by a Substantive Appeal after a 
Statement of the Case has been furnished.  See 38 C.F.R. § 
20.200 (2001).  The RO, in a November 1998 Supplemental 
Statement of the case, phrased an issue as whether an appeal 
to the June 1994 decision was timely filed.  It does not 
appear that such issue has been adjudicated by the RO, with 
appropriate notice to the veteran of his appellate rights.  
This is referred to the RO for its consideration.

Additionally, at his June 2001 hearing, the issue of 
entitlement to educational assistance was raised.  The United 
States Court of Appeals for Veterans Claims (Court) has noted 
that 38 U.S.C.A. § 7105 (West 1991) establishes a series of 
very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO or other "agency of 
original jurisdiction" (AOJ) (see Machado v. Derwinski, 928 
F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may secure 
"appellate review" by the BVA.  Absent a notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  These issues are referred to the RO for 
appropriate action.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that the veteran's service medical records show treatment for 
coughing and a diagnosis of bronchitis while serving aboard 
the USS Forestall.  VA medical records show an impression of 
bronchitis versus resolved asthma attack in March 1998.  The 
veteran has claimed service connection for bronchitis as 
secondary to exposure to asbestos.  The Board is of the 
opinion that the veteran's service personnel records would be 
helpful as would a VA examination.  Additionally, the veteran 
reported receiving recent respiratory treatment at VA 
facilities in Jackson.  

Furthermore, service medical records reveal that the veteran 
had a laceration to the medial aspect to the left carpal 
region of the left hand.  VA medical records show diagnoses 
of lateral epicondylitis of the left arm.  The veteran 
claimed service connection for a left arm disability.  The 
Board is of the opinion that a VA examination would be 
helpful in this instance.

The veteran has also claimed entitled to increased 
evaluations for his spondylolisthesis of L5-S1, hernia, and 
scar as residuals of right knee laceration.  However, the 
most recent VA examinations were conducted in January and 
April 1998, over 3 years ago.  At his June 2001 hearing, the 
veteran testified that his back disability had worsened and 
that he had received treatment at the VA for his back, 
hernia, and right knee disabilities.  Moreover, the most 
recent VA medical records were dated in April 1998.   VA's 
duty to assist the veteran includes obtaining recent medical 
records and a thorough and contemporaneous examination in 
order to determine the nature and extent of the veteran's 
disabilities.  Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103A (West Supp. 2001).  

Finally, the Board observes that the veteran applied for 
Chapter 31 vocational rehabilitation benefits in 1998.  
However, the veteran's Chapter 31 vocational rehabilitation 
folder is not of record.

Accordingly, in view of the above, the Board is of the 
opinion that a remand is necessary to obtain relevant 
evidence in order to adequately adjudicate the veteran's 
claim.
 
1.  The RO should attempt to secure the 
veteran's service 
personnel/administrative records dated 
during the veteran's period of service 
through official channels.  The RO 
should use all available resources, to 
include the assistance of the National 
Personnel Records Center (NPRC).  If the 
veteran's service personnel records are 
not available, that fact should clearly 
be documented in the claims file.  An 
attempt should also be made to ascertain 
whether the veteran was exposed to 
asbestosis during his active service 
while on board the USS Sellers or USS 
Forestal.

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the record.

3.  The RO should obtain the VA medical 
records from April 1998 to present from 
the Jackson, Mississippi VA medical 
facility.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected L5-S1 spondylolisthesis, status 
post fusion, and right knee scar 
disabilities.  The claims folder should 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  All symptoms and findings 
relating to the service connected L5-S1 
spondylolisthesis, status post fusion, 
and right knee scar should be set forth 
in detail.  All special studies and tests 
should be performed.  The examiner should 
address the evidence of pain, weakened 
movement, excess fatigability, or 
incoordination and determine the level of 
associated functional loss in light of 38 
C.F.R. § 4.40 (2000), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The examiner should also indicate whether 
the right knee scar is superficial, 
poorly nourished, with repeated 
ulceration, tender and painful on 
objective demonstration, or limits the 
function of any part.  All special 
studies and tests should be performed.  A 
complete rationale for all opinions 
offered should be provided.

5.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of the veteran's service-connected 
hernia disability.  The claims folder 
should be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  All symptoms and findings 
relating to the service connected hernia 
disability should be set forth in detail.  
All special studies and tests should be 
performed.  A complete rationale for all 
opinions offered should be provided.

6.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the veteran's respiratory 
disorder to include bronchitis.  The 
claims folder should be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  The 
examiner should provide an opinion as to 
1) the appropriate diagnosis for the 
veteran's current respiratory disorder; 
and 
2) whether it is as least as likely as 
not that the veteran's current 
respiratory disorder is related to his 
military service, to include exposure to 
asbestos.  The examiner should provide a 
rationale for all opinions.  All special 
studies and tests should be performed.  A 
complete rationale for all opinions 
offered should be provided. 

7.  The veteran should be afforded VA 
examination to determine the nature and 
etiology of the veteran's left arm 
disorder.  The claims folder should be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  The 
examiner should provide an opinion as to 
1) the appropriate diagnosis for the 
veteran's current left arm disorder; and 
2) whether it is as least as likely as 
not that the veteran's current left arm 
disorder is related to his military 
service.  The examiner should provide a 
rationale for all opinions.  All special 
studies and tests should be performed.  A 
complete rationale for all opinions 
offered should be provided.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

9.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



 


